Title: General Orders, 5 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Sunday November 5th 1780
                            Parole Establishment
                            Countersigns V: G.
                            Watchword To Arms!
                        
                        For the day Tomorrow
                        Brigadier General Wayne
                        Colonel Craig
                        Lieutenant Colonel Johnston
                        Major Hamilton
                        Brigade Major Darby
                        Morning Orders Novr 5th.
                        Major Knapp is appointed Field Officer of the day, for this day, vice Major Throop, furloughed.
                    